                    IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                     Plaintiff,             )
                                            )
v.                                          )        Case No. 18-00309-01-CR-W-DGK
                                            )
JAMES SAMUELS,                              )
                                            )
                     Defendant.             )

               DEFENDANT'S MOTION TO WITHDRAW MOTION FOR
                   RECONSIDERATION OF DETENTION ORDER

       COMES now the defendant, James Samuels, by and through his undersigned counsel, and

moves this Court for reconsideration of the Court’s Detention Order entered in this case.      In

support, Mr. Samuels suggests the following:

       1.      On February 1, 2018, the defendant was charged by criminal complaint with

               violations of 18 U.S.C. §§ 922(d)(1), 924(a)(2) and (h).

       2.      On October 5, 2018, the Federal Public Defender and her assistants were

               appointed to represent Mr. Samuels.

       3.      On October 11, 2018, defendant appeared before the Honorable Lajuana M.

               Counts, United States Magistrate Judge, for detention and preliminary hearings.

       4.      On October 24, 2018, the defendant was charged by indictment with violations of

               18 U.S.C. §§ 371, 924(a)(1)(A), 922(a)(1)(A), (d)(1), 923(a), 924(a)(1)(D), (a)(2),

               and (h).

       5.      On November 1, 2018, defendant appeared before the Honorable Lajuana M.

               Counts, United States Magistrate Judge, for an initial appearance and arraignment.

       6.      A Pre-trial conference is set for September 3, 2019 and Jury Trial is set for

               September 23. 2019.

       7.      The parties have begun plea negotiations
       8.       One of those conditions of ongoing plea negotiations is that the Defendant remain

                in custody.

       9.       Defendant needs additional time to consider the terms and conditions to resolve

                this case.

       10.      Defendant does not object to withdrawing his motion to reconsider detention order

                during plea negotiations

       11.      Defendant reserves the right to re-file motion to reconsider detention order if a

                resolution is not reached during plea negotiations.

       WHEREFORE the defendant now requests that this Court allow counsel for defendant to

withdraw his motion to reconsider detention order.

                                                Respectfully submitted,

                                                /s/ Allison M. English
                                                ALLISON M ENGLISH
                                                Asst. Fed. Pub. Defender
                                                818 Grand Ave; Suite 300
                                                Kansas City, MO 64106
                                                (816) 471-8282
                                                ATTORNEY FOR DEFENDANT


                                CERTIFICATE OF SERVICE

       In accordance with Rule 49(a), (b) and (d), Fed. R. Crim. P., and Rule 5(b), Fed. R. Civ.

P., it is hereby CERTIFIED that the foregoing motion was electronically filed and emailed to

Bradley K. Kavanaugh, Assistant United States Attorney, this 28th day of January, 2019.

                                                /s/ Allison M. English
                                                ALLISON M ENGLISH
                                                Asst. Fed. Pub. Defender
                                                818 Grand Ave; Suite 300
                                                Kansas City, MO 64106
                                                (816) 471-8282
                                                ATTORNEY FOR DEFENDANT

                                                2
